UNITED STATES NAVY-MARINE CORPS
                     COURT OF CRIMINAL APPEALS
                          WASHINGTON, D.C.

                                     Before
                  J.A. FISCHER, T.H. CAMPBELL, B.T. PALMER
                            Appellate Military Judges

                            UNITED STATES OF AMERICA

                                               v.

                                JOSEPH E. HARRIS
                           HOSPITALMAN (E-3), U.S. NAVY

                                 NMCCA 201600092
                             GENERAL COURT-MARTIAL


Sentence Adjudged: 20 November 2015.
Military Judge: Capt Robert J. Crow, USN.
Convening Authority: Commander, Navy Region Southeast, Naval Air Station,
Jacksonville, FL.
Staff Judge Advocate's Recommendation: LCDR N.O. Evans, JAGC, USN.
For Appellant: Maj Jason L. Morris, USMCR.
For Appellee: Brian Keller, Esq.

                                        26 May 2016
                       ---------------------------------------------------
                               OPINION OF THE COURT
                       ---------------------------------------------------

THIS OPINION DOES NOT SERVE AS BINDING PRECEDENT, BUT MAY BE CITED AS
PERSUASIVE AUTHORITY UNDER NMCCA RULE OF PRACTICE AND PROCEDURE 18.2.

PER CURIAM:

       The appellant pled guilty, pursuant to a pretrial agreement, to violating a lawful order,
aggravated assault, and failing to remain at the scene of an accident in violation of South
Carolina state law as assimilated by 18 U.S.C. § 13, in violation of Articles 92, 128, and 134,
Uniform Code of Military Justice, 10 U.S.C. §§ 892, 928, and 934. A military judge sentenced
the appellant to 3 years’ confinement, reduction to pay grade E-1, and a dishonorable discharge.
The pretrial agreement required that the convening authority, inter alia, suspend all adjudged
confinement in excess of 30 months for the period of confinement served plus 12 months. The
convening authority’s action incorrectly states that the adjudged sentence was 30 months’
confinement, reduction to pay grade E-1, and a dishonorable discharge, and immediately
thereafter states that the sentence is approved.

        Although the appellant has not claimed any prejudice from the errors and we do not find
any, he is entitled to records that correctly reflect the results of his trial. Accordingly, the
supplemental court-martial order shall reflect that the appellant was sentenced to 3 years’
confinement, reduction to paygrade E-1, and a dishonorable discharge, and that the convening
authority approved a sentence of 30 months’ confinement, reduction to pay grade E-1, and a
dishonorable discharge.

       The findings and sentence approved by the convening authority are affirmed.


                                                    For the Court



                                                    R.H. TROIDL
                                                    Clerk of Court




                                                2